          Case 1:20-cr-00030-BAH Document 1 Filed 01/30/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUⅣ IBIA
                                    Holding a Crilninal TerIIl

                              Grand Ju】 げ Sw orn     in on May 7,2019

UNITED STATES OF APIERICA                     I         CRIⅣIINAL NO。

               V。                              ￨        GRAND JURY ORIGINAL

KEITH DANIELS,                           ￨              VIOLAT10N:
                                                        18 UoSoC.§ 922(g)(1)
                       Defendant                        (UnlaWful Possession of a Firearm and
                                                        An11■ unition by a Person Convicted of a
                                                        Crillle Punishable by lmprisonment for a
                                                        Term Exceeding One Year)

                                                        FORFEITURE:18 UoS.C.§      924(d),
                                                        21 UoS.C.§ 853(p)and 28 UoS.C.§ 2461(c)

                                       INDICTMENT
       The Grand Jury charges that:

                                              COUNT ONE

       On or about August 30, 2019, within the District of Columbia, KEITH DANIELS,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, in the Superior Court for the District of Columbia, Criminal Case Nos. 2010-

CF I -00540 4, and I 99 1 -FEL-0003 78, did   unlawfully and knowingly receive and possess   a   firearm,

that is, a loaded SCCY CPX-2, 9mm firearm, and did unlawfully and knowingly receive and

possess ammunition, that is, 9mm ammunition, which had been possessed, shipped and transported

in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g)(l))
             Case 1:20-cr-00030-BAH Document 1 Filed 01/30/20 Page 2 of 2


                                 FORFEITURE ALLEGATION

        l.      Upon conviction of the offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a loaded SCCY CPX-2, 9mm

firearm and 9mm ammunition.

       2.       If any of the property described above as being subject to forfeiture,     as a result   of

any act or omission of the defendant:

       (a)      cannot be located upon the exercise ofdue diligence;

       (b)      has been transferred or sold to, or deposited   with,   a   third party;

       (c)      has been placed beyond the   jurisdiction of the Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),               as


incorporated by Title 28, United States Code, Section 2461(c).

        (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
        United States Code, Section 853(p), and Title 28, United States Code, Section 2ail@))

                                               A TRUE BILL:


                          任
                      ●
                                               FOREPERSON.
                じし
     野
Attorney of the United States in
and for the District of Columbia.

                                                  2
